Citation Nr: 0200439	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  94-26 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1970 to January 1973.  He served in Vietnam from June 1971 to 
March 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The case was subsequently transferred to 
the jurisdiction of the Atlanta, Georgia RO.

In an August 1996 decision, the Board found that new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disability to include PTSD, and remanded the claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran has been diagnosed with PTSD related to 
service.

3.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor which has been clinically 
linked to the development of PTSD.

4.  There is no credible evidence that an acquired 
psychiatric disorder had its onset during service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not 
incurred in service. 38 U.S.C.A. § 1110 (West 1991); the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159); 38 
C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Initially, the Board finds that the duty to assist according 
to VCAA has been satisfied.  In this regard, the Board notes 
that the veteran has been informed of the elements necessary 
to support his claim and has been afforded the opportunity to 
submit supporting documentation or information.  Attempts to 
obtain any outstanding medical records have been 
accomplished.  The veteran has been afforded a hearing at the 
RO and his testimony has been recorded and associated with 
the file.  In addition, he has been examined by VA in 
conjunction with his claim and attempts to verify his 
stressors have been made.  The RO sent correspondence to the 
veteran and his representative on April 10, 2001 which 
informed them of the notice and duty to assist requirements 
of the VCAA.  They were informed of the types of evidence 
that would be needed to substantiate his claim, told of what 
evidence was already of record and advised on where to send 
any additional evidence.  Since the veteran has already been 
informed of the requirements of the VCAA, there is no 
prejudice to him in proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Also while this appeal was pending, the applicable rating 
criteria for service connection for PTSD, 38 C.F.R. § 
3.304(f), was amended on June 18, 1999. See 64 Fed. Reg. 
32807-32808 (June 18, 1999), now codified at 38 C.F.R. § 
3.304(f) (2001).  That amendment implemented a United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") decision, which held that 
38 C.F.R. § 3.304(f), did not adequately reflect the law 
expressed in the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment is March, 7, 1997, the 
date the decision was issued.  See, Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997).

Service connection generally may be established for a 
disability resulting from injury or disease during service or 
for in-service aggravation of a preexisting injury or 
disease. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(d) (2001).  If not shown during service, service 
connection may be granted for psychoses if shown disabling to 
a compensable degree during the first post service year. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2001).  

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  Under the new 
regulations, service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD, (2) medical evidence 
establishing a link between current symptoms and an inservice 
stressor, and (3) credible supporting evidence that the 
claimed inservice stressor occurred. See 64 Fed. Reg. 32807-
32808 (June 18, 1999).

Also the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).  The Court took 
judicial notice of the effect of the shift in diagnostic 
criteria. The major effect is this: the criteria have changed 
from an objective ("would evoke ... in almost anyone") 
standard in assessing whether a stressor is sufficient to 
trigger PTSD, to a subjective standard.  The criteria now 
require exposure to a traumatic event and response involving 
intense fear, helplessness, or horror.  A more susceptible 
individual may have PTSD based on exposure to a stressor that 
would not necessarily have the same effect on "almost 
everyone." The sufficiency of a stressor is accordingly, now 
a clinical determination for the examining mental health 
professional.  Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, 
Chief Judge, concurring by way of synopsis).  

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto. See Fischer v. 
West, 11 Vet. App. 121, 123, quoting Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board concludes that 
service connection for PTSD is not warranted under either the 
new or old regulation.  In rendering this conclusion, the 
Board notes that the substance of the previous 38 C.F.R. § 
3.304(f) has not been significantly altered.  Under the new 
regulation, the three requirements remain essentially 
unchanged.  It still requires medical evidence of a current 
diagnosis, a medical link between current symptoms and an 
inservice stressor, and credible supporting evidence that the 
claimed in-service stressor occurred. See 38 C.F.R. § 
3.304(f) (2001).  Therefore, because the general requirements 
of the regulation have not been substantively changed, the 
Board finds that the veteran was not prejudiced by not being 
notified of the change in the regulation.  See Bernard, 
supra. Furthermore, as noted above, the RO has made several 
efforts to obtain all relevant items of evidence, and there 
is no reasonable possibility that further development would 
aid in substantiating the claim. 

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory" i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89.  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non- combat stressor. See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor. See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

In this case, the record shows that the appellant served in 
Vietnam with the United States Army from June 1971 to March 
1972.  He was not awarded any medal or citation for valor or 
heroism.  Thus, to accept any diagnosis of PTSD, credible 
evidence must be presented verifying any claimed stressor 
used in diagnosing PTSD.

The service medical records show no treatment for a 
psychiatric disability.  It is noted that the veteran 
indicated on his separation examination report that he had 
experienced depression or excessive worry; however, clinical 
evaluation showed no abnormality.  

Private medical records show that in July 1976, anxiety state 
was diagnosed.  In August 1979, the veteran was hospitalized 
at a VA facility, after complaining of stress, headaches and 
a chronic cough for the past two weeks.  Depressive neurosis 
with temporal lobe epilepsy related to traumatic war neurosis 
was diagnosed.  In a June 1986 letter, a private examiner 
noted that the veteran had been under his neurological care 
since May 1982.  The examiner indicated that the diagnosis 
was, nervous disorder, post traumatic stress syndrome.  It 
was stated that this problem was most likely related to the 
veteran's past war experiences.  

As to an acquired psychiatric disability, the Board notes 
that none was diagnosed during service, or within the 
presumptive period.  However, the record contains several 
diagnoses of PTSD, related to Vietnam.  In addition to the 
diagnoses noted above, most recently, on examination by VA in 
May 2001, the examiner found that the veteran had PTSD, if 
the subjective symptoms were to be believed and the stressors 
could be verified.  It was stated that the stressors were 
related to combat.  

Thus, two elements of a successful claim for PTSD have been 
established.  That is, the veteran has a diagnosis of PTSD 
related to his military service.  However, in order for his 
claim to succeed there must be a verified stressor that is 
related to his military service. 

The veteran's DD 214 shows that he served in the United 
States Army with a specialty of light weapons infantryman.  
He served in Vietnam from June 8, 1971 to March 29, 1972.  
Although he has indicated that he received the Combat 
Infantry Badge, (see VA examination report dated April 1989) 
his military records do not reflect this.  He was discharged 
from the military in November 1971 under honorable 
conditions.  

The Board notes that the veteran has related several 
stressors regarding his currently diagnosed PTSD.  At his 
September 1989 hearing at the RO, he argued that he was in a 
combat zone while in Vietnam.  He stated that a close friend 
of his (Terry) was killed by friendly fire when shot in the 
head.  He reported that while in Vietnam, approximately 4 
days after his arrival, he was beaten in the head with Billy 
club in a racially motivated attack.  He reported that he was 
treated with stitches.  On VA hospitalization in March 1992, 
he stated that his friend "Terry" died by friendly fire.  
The veteran also stated that he had been the subject of 
racially motivated attacks.  In a statement received in 
August 1997, the veteran reported that "Terry" witnessed 
the veteran being attacked.  In another statement received 
that same time, he reported that a soldier named Bruce 
[redacted] was the name of the friend killed by friendly 
fire, and stated it was not Terry.  

The record reflects that the RO contacted the U. S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, Springfield, VA 
22150-3197.  In an October 1998 statement, it was reported 
that there was no Bruce (redacted) listed in U.S. Army 
casualty data.  It was also stated that racial incidents 
occurred in Vietnam and that an official report must have 
been made or legal action taken to provide information 
concerning this.  

In a December 2000 letter from USASCRUR, which included 
Morning Reports, it was stated that there was no verification 
of the death of a soldier named Bruce [redacted] due to 
friendly fire and that the veteran was not injured while in 
Vietnam.  

As noted above, there must be credible supporting evidence 
that the claimed inservice stressors occurred.  In that 
regard, while the veteran claims that he was hit in the head 
by a Billy club a few days after his arrival in Vietnam, 
there is nothing in the record to support this finding.  The 
record does show that the veteran was treated for a head 
injury caused by a Billy club; however, this treatment is 
documented as having been performed in January 1971, several 
months prior to the veteran's tour of Vietnam.  Therefore, 
his claimed stressor of a head injury when hit by a Billy 
club in Vietnam is not supported by the evidence and is thus 
not verified.  

The veteran has also reported that a close friend was killed 
by friendly fire when shot in the head and that the veteran 
was standing close to him when this happened. The Board notes 
that the record does not substantiate this occurrence and 
that the veteran's account of the incident is not credible 
since the name of the person allegedly killed was not 
consistent throughout the appeal.  

A review of the veteran's alleged primary stressors reveals 
that the incidents are not related to combat.  Specifically, 
the veteran, through his statements and testimony herein, 
alleged that he witnessed the accidental death of a friend 
and that he was beaten up by a group of American soldiers in 
a racially motivated attack.  While the alleged incidents are 
significant, they do not indicate that the veteran engaged in 
combat with the enemy, i.e. "that the veteran personally 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality." VAOPGCPREC 12-99 (October 18, 1999).

The veteran has been given an opportunity to identify his 
service-related stressors and the RO has taken steps to 
verify the veteran's accounts.  However, he has provided 
contradictory and inconsistent details of his claimed 
stressors.  This is especially true of his accounts of the 
death of his friend, which consists of a significant 
discrepancy; that is, the name of the close friend that was 
killed.  

The Court has stated that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements or, to a certain extent, bad character.  For 
documentary evidence, a "VA adjudicator may properly consider 
internal consistence, facial plausibility, and consistency 
with other evidence submitted on behalf of the veteran." 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The United 
States Court of Appeals for the Federal Circuit held that the 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence." Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran's accounts of his claimed stressors are 
inconsistent and contradictory.  The veteran has reported 
that the individual killed by friendly fire was his close 
friend.  It would therefore be highly unlikely that he would 
report two different names for the party in question.  He has 
also reported a head injury in Vietnam that clearly occurred 
several months before he arrived in Vietnam.  

Based on the above examples, the veteran either is an 
extremely poor historian which would merit reduced probative 
value being placed on his allegations, or he was fabricating 
his alleged stressors which would merit no probative value 
being placed on his allegations of in-service stressors.  
This record shows a pattern of inconsistency.  However, these 
inconsistencies should not be a basis on which to determine 
the veteran's overall credibility.

The RO has made diligent attempts to verify the veteran's 
reported stressors.  However, proper documentation was not 
found.  The accounts of the stressors are not credible 
because of the obvious internal inconsistencies and the lack 
of corroborating objective evidence.  The inaccuracy of the 
claimed stressors renders his testimony and statements not 
credible as to any specific fact or otherwise corroborated by 
objective evidence.

Other evidence offered by the veteran to support his claimed 
stressors is too vague and lacking in detail to be subject to 
verification.  The veteran was stationed in Vietnam and it is 
documented that he was in a combat zone.  It is noted that 
mere presence in a combat zone is insufficient as a stressor 
and does not establish the occurrence of a stressor to permit 
service connection for PTSD.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In addition, as noted, the veteran has 
consistently stated that his stressors were not combat 
related.  

The veteran's representative has argued that records received 
from USASCRUR show that there were muggings at night in the 
veteran's unit, that a soldier was killed by friendly fire in 
July 1971, and that there were several incidents attributed 
to racial problems reported on one night in August 1971.  The 
Board notes that these findings concerning muggings and 
racial unrest are general in nature and do not confirm the 
veteran's contentions regarding stressors.  As to the soldier 
being killed by friendly fire, the USASCRUR report noted that 
the individual was killed after returning from his ambush 
position and startling the patrol leader.  The veteran's 
report of the shooting incident was not similar to the 
documented death.  

In addition, the Board wishes to point out that while a VA 
examiner stated in May 2001 that some of the veteran's 
stressors were questionable, but that some of them were 
"actually true", it is the duty of the Board as the fact 
finder to analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and to provide reasons for its 
rejection of any material evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506; Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 52-53 (1990).  

In the absence of a verified stressor, the diagnoses of PTSD 
are not sufficient to support the claim.  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the veteran's Vietnam 
service. See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
West v. Brown, 7 Vet. App. 70, 78 (1994). The Board finds 
that the medical evidence favoring the veteran's claim was 
based predominantly on the history provided by the veteran, 
and that history has been found to be unreliable.  Since the 
veteran's claimed stressors have not been verified, the 
diagnosis of PTSD was based on a questionable history that is 
inadequate for rating purposes, and may not be relied upon by 
the Board. See West, 7 Vet. App. at 78.  

When a medical opinion relies at least partially on the 
veteran's rendition of his own medical history, the Board is 
not bound to accept the medical conclusions as they have no 
greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Likewise, medical statements which accept a veteran's reports 
as credible and relate his PTSD to events experienced in 
service do not constitute the requisite credible evidence of 
a stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The 
reasonable doubt doctrine is not applicable in this case as 
the evidence is not evenly balanced. See 38 C.F.R. § 3.102 
(2001).  Accordingly, the Board concludes that PTSD was not 
incurred in or aggravated by service.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

